DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 & 1/26/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20180046349), in view of Lin (US 20150149954).
As to claim 1, Chan teaches a method of operating a touch display screen [fig. 1 & para. 22 & abstract] of user equipment (UE) (mobile phone) [para. 22], wherein the method comprises: 
receiving, by the UE, a sliding operation [fig. 4 & para. 41, 28-29, 34, 55-56, & 63] entered by a user on a shortcut touchpad (touch area 113) [figs. 3-6 & para. 28-29] of the UE;
identifying, by the UE, a sliding direction (direction) [figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] of the sliding operation; 
determining, by the UE on a touch display screen [fig. 1 & para. 22] of the UE by using a first input region [figs. 5-6 & 9 & para. 37-39 & 62-63] as a start point, a second input region [figs. 5-6 & 9 & para. 37-39 & 62-63] indicated by the sliding direction, 
wherein the second input region displayed on the touch display screen enters a selected state [figs. 5-6 & 9 & para. 37-39 & 62-63], 
wherein the first input region and the second input region are two of three or more input regions displayed on the touch display screen [figs. 5-6 & 9 & para. 37-39 & 62-63]; and 
receiving information entered by the user for the second input region [figs. 5-6 & 9 & para. 41, 28-29, 33-34, 38-39, 55-56, & 62-63].
Chan does not explicitly teach determining the second input region in a region indicated by the sliding direction.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chan, such that the method further determines the second input region in a region indicated by the sliding direction, as taught by Lin, to improve the usability by improving the convenience of user interactions, as taught by Lin [para. 4-5].
As to claim 2, Chan as modified by Lin teaches the method according to claim 1, wherein the touch display screen is integrated with the shortcut touchpad (touch area 113) [Chan: figs. 3-6 & para. 28-29], and the shortcut touchpad is located in a region of a corner part of the touch display screen (touch area 113) [Chan: figs. 3-6 & para. 28-29].
As to claim 3, Chan as modified by Lin teaches the method according to claim 2, wherein on the touch display screen, the first input region and the second input region are located in a region outside the shortcut touchpad (first control element 206 & second control element 207 located outside touch area 113) [Chan: figs. 3-6 & para. 28-29].
As to claim 4, Chan as modified by Lin teaches the method according to claim 1, wherein the determining, by using the first input region as the start point [Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 & Lin: figs. 5-6 & para. 36-38 & 46], the second input region in the region indicated by the sliding direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 & Lin: figs. 5-6 & para. 36-38 & 46] comprises:
determining a reference direction (base direction 43) [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] on the touch display screen based on the sliding direction; and

As to claim 5, Chan as modified by Lin teaches the method according to claim 4, wherein determining the reference direction on the touch display screen based on the sliding direction (base direction 43) [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63]  comprises:
identifying an included angle between the sliding direction and a horizontal coordinate axis of the shortcut touchpad, and determining the reference direction based on the included angle, wherein a magnitude of an included angle between the reference direction and a horizontal coordinate axis of the touch display screen is equal to a magnitude of the included angle between the sliding direction and the horizontal coordinate axis of the shortcut touchpad [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32]; or 
identifying an included angle between the sliding direction and a vertical coordinate axis of the shortcut touchpad, and determining the reference direction based on the included angle, wherein a magnitude of an included angle between the reference direction and a vertical coordinate axis of the touch display screen is equal to a magnitude of the included angle between the sliding direction and the vertical coordinate axis of the shortcut touchpad [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32].
As to claim 6, Chan as modified by Lin teaches the method according to claim 1, wherein when the second input region is selected, the first input region is in a selected state [Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 & Lin: fig. 6], and the method further comprises: 
when or before the second input region is enabled to enter a selected state, enabling the first input region to enter a non-selected state [Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 Lin: fig. 6].
As to claim 7, Chan as modified by Lin teaches the method according to claim 4, wherein the touch display screen includes first rays [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], wherein endpoints of the first rays are located at the start point and on two sides of the reference direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], and have an included angle of x degrees with the reference direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32]; 

wherein determining the second input region in a region along the reference direction using the first input region as a start point [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] comprises: 
determining the second input region in an input region in the first region [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63].
As to claim 8, Chan as modified by Lin teaches the method according to claim 7 wherein determining the second input region in the first region [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] comprises: 
when there is only one input region in the first region, determining the input region as the second input region [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63].
As to claim 9, Chan as modified by Lin teaches the method according to claim 7, wherein determining the second input region in the first region [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] comprises: 
when there are two or more input regions in the first region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], 
determining an input region having a smallest included angle with the reference direction as the second input region, from the input regions in the first region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63], 
wherein the included angle between the input region and the reference direction is an included angle between the reference direction and a connection line from the start point to the input region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32].
As to claim 10, Chan as modified by Lin teaches the method according to claim 4, wherein the touch display screen includes first rays and second rays [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], wherein endpoints of the first rays are located at the start point and on two sides of the reference direction 
wherein endpoints of the second rays are located at the start point and on the two sides of the reference direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], and have an included angle of y degrees with the reference direction are second rays [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32]; 
wherein a region between a first ray and a second ray on the touch display screen is a second region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], wherein the first ray and the second ray are located on a same side of the reference direction, wherein 0 < x < 45, 0 < y < 45, and x < y [Lin: figs. 5-6 & para. 46]; and
wherein determining the second input region in a region that is along the reference direction using the first input region as a start point [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32] comprises: 
determining the second input region in an input region in the second region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32].
As to claim 11, Chan teaches a user equipment (mobile phone) [para. 22 & fig. 1 & abstract], wherein the user equipment comprises: 
a shortcut touchpad (touch area 113) [figs. 3-6 & para. 28-29], configured to receive a sliding operation [fig. 4 & para. 41, 28-29, 34, 55-56, & 63] entered by a user; 
an identification circuit [fig. 1], configured to identify a sliding direction of the sliding operation (direction) [figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63]; and 
a processor [fig. 1 & para. 23], configured to determine, on a touch display screen [fig. 1 & para. 22] by using a first input region [figs. 5-6 & 9 & para. 37-39 & 62-63] as a start point, a second input region [figs. 5-6 & 9 & para. 37-39 & 62-63] indicated by the sliding direction, wherein the first input region and the second input region are two of three or more input regions displayed on the touch display screen [figs. 5-6 & 9 & para. 37-39 & 62-63], wherein 
the touch display screen is further configured to display that the second input region enters a selected state [figs. 5-6 & 9 & para. 37-39 & 62-63]; and 

Chan does not explicitly teach determining the second input region in a region indicated by the sliding direction.
Lin teaches the concept of a user equipment with a touch display [abstract & fig. 2], wherein the method determines, by the UE on the touch display screen (touch screen 11) [fig. 2 & para. 20] of the UE by using a first input region (application shortcut 26) [figs. 5-6 & para. 36-38 & 46] as a start point, a second input region (other selectable application shortcuts 24-25) [figs. 5-6 & para. 36-38 & 46] in a region indicated by the sliding direction (target region capable of selecting individual application shortcut or plurality of application shortcuts based on user controllable target region) [para. 46, 23, & 32].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the User equipment of Chan, such that the method further determines the second input region in a region indicated by the sliding direction, as taught by Lin, to improve the usability by improving the convenience of user interactions, as taught by Lin [para. 4-5].
As to claim 12, Chan as modified by Lin teaches the user equipment according to claim 11, wherein the touch display screen is integrated with the shortcut touchpad (touch area 113) [Chan: figs. 3-6 & para. 28-29], and the shortcut touchpad is located in a region of a corner part of the touch display screen (touch area 113) [Chan: figs. 3-6 & para. 28-29].
As to claim 13, Chan as modified by Lin teaches the user equipment according to claim 12, wherein on the touch display screen, the first input region and the second input region are located in a region outside the shortcut touchpad (first control element 206 & second control element 207 located outside touch area 113) [Chan: figs. 3-6 & para. 28-29].
As to claim 14, Chan as modified by Lin teaches the user equipment according to claim 11, wherein the processor is further configured to: 
determine a reference direction (base direction 43) [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] on the touch display screen based on the sliding direction; and 

As to claim 15, Chan as modified by Lin teaches the user equipment according to claim 14, wherein the processor is further configured to: 
identify an included angle between the sliding direction and a horizontal coordinate axis of the shortcut touchpad, and determine the reference direction based on the included angle, wherein a magnitude of an included angle between the reference direction and a horizontal coordinate axis of the touch display screen is equal to a magnitude of the included angle between the sliding direction and the horizontal coordinate axis of the shortcut touchpad [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32]; or
the processor is further configured to: identify an included angle between the sliding direction and a vertical coordinate axis of the shortcut touchpad, and determine the reference direction based on the included angle, wherein a magnitude of an included angle between the reference direction and a vertical coordinate axis of the touch display screen is equal to a magnitude of the included angle between the sliding direction and the vertical coordinate axis of the shortcut touchpad [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32].
	As to claim 16, Chan as modified by Lin teaches the user equipment according to claim 11, wherein when the second input region is selected, and the first input region is in a selected state [Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 & Lin: fig. 6], the processor is further configured to: 
when or before enabling the second input region to enter a selected state, enable the first input region to enter a non-selected state [Chan: figs. 5-6 & 9 & para. 37-39 & 62-63 & Lin: fig. 6].
As to claim 17, Chan as modified by Lin teaches the user equipment according to claim 14, wherein the touch display screen includes first rays [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], wherein endpoints of the first rays are located at the start point and on two sides of the reference direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], and have an included angle of x degrees with the reference direction [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32]; 
wherein a region between the first rays on the touch display screen is a first region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], wherein 0 < x < 45 (target region angle user adjustable) [Lin: figs. 5-6 & para. 46]; and 

As to claim 18, Chan as modified by Lin teaches the user equipment according to claim 17, wherein the processor is further configured to: 
when there is only one input region in the first region, use the input region as the second input region [Lin: figs. 5-6 & para. 46 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63].
As to claim 19, Chan as modified by Lin teaches the user equipment according to claim 17, wherein the processor is further configured to: 
when there are two or more input regions in the first region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32], determine, as the second input region, an input region having a smallest included angle with the reference direction from the input regions in the first region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32 & Chan: figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63], wherein the included angle between the input region and the reference direction is an included angle between the reference direction and a connection line from the start point to the input region [Lin: figs. 5-6 & para. 46, 23, 36-38, & 32].
As to claim 20, Chan teaches a non-transitory computer-readable storage medium [fig. 1 & abstract], wherein the computer-readable storage medium stores program instructions (storage unit 205) [fig. 1 & para. 23], which, when executed by a processor (processor 203) [fig. 1 & para. 23], cause the processor to: 
receive, by user equipment (UE) (mobile phone) [para. 22], a sliding operation [fig. 4 & para. 41, 28-29, 34, 55-56, & 63] entered by a user on a shortcut touchpad (touch area 113) [figs. 3-6 & para. 28-29] of the UE; 
identify, by the UE, a sliding direction (direction) [figs. 4-6 & para. 41, 28-29, 34, 55-56, & 63] of the sliding operation; 
determine, by the UE on a touch display screen [fig. 1 & para. 22] of the UE by using a first input region [figs. 5-6 & 9 & para. 37-39 & 62-63] as a start point, a second input region [figs. 5-6 & 9 & para. 37-39 & 62-63] indicated by the sliding direction, wherein the second input region displayed on the touch display screen enters a selected state [figs. 5-6 & 9 & para. 37-39 & 62-63], wherein the first input region 
receive information entered by the user for the second input region [figs. 5-6 & 9 & para. 41, 28-29, 33-34, 38-39, 55-56, & 62-63].	
Chan does not explicitly teach determining the second input region in a region indicated by the sliding direction.
Lin teaches the concept of a method of operating a touch display of a user equipment (UE) [abstract & fig. 2], wherein the method determines, by the UE on the touch display screen (touch screen 11) [fig. 2 & para. 20] of the UE by using a first input region (application shortcut 26) [figs. 5-6 & para. 36-38 & 46] as a start point, a second input region (other selectable application shortcuts 24-25) [figs. 5-6 & para. 36-38 & 46] in a region indicated by the sliding direction (target region capable of selecting individual application shortcut or plurality of application shortcuts based on user controllable target region) [para. 46, 23, & 32].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Chan, such that the non-transitory computer-readable storage medium further determines the second input region in a region indicated by the sliding direction, as taught by Lin, to improve the usability by improving the convenience of user interactions, as taught by Lin [para. 4-5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694